Park, J.
We think that manifest justice has been done in this case, and therefore a new trial ought not to be advised, although the court erred in the charge to the jury on the law of estoppel.
The court charged the jury, substantially, that if the plaintiff by his declarations and conduct induced or caused the assessors of the town of North Canaan to enter the cattle in the assessment lists of that town, he was estopped from denying the legality of the assessment.
As a legal proposition the charge is erroneous. It is not true that all declarations and conduct that have the effect to mislead another to his injury will be sufficient to create an estoppel. Slight causes, based upon innocent conduct and declarations, sometimes produce such results. The law on this subject is well settled by the cases of Whittaker v. Will*406iams, 20 Conn., 104, Preston v. Mann, 25 id., 118, and Danforth v. Adams, 29 id., 107.
But, notwithstanding the charge of the court, we think that manifest justice has been done. We think the facts of the case show that the plaintiff assented to the acts of the assessors of the town of North Canaan in putting the cattle in the assessment lists of that town, in the years of 1862 and 1863, at the time the acts were done, and the plaintiff therefore is now estopped from denying the legality of the assessments.
For six consecutive years next preceding 1862, the cattle of the plaintiff had been entered in the assessment lists of that town, and the tax upon them had been regularly paid by the plaintiff, without complaint; and in the year 1861 the son of the plaintiff, acting as his agent, entered the cattle in the lists of the town, with the knowledge and consent of the plaintiff. The plaintiff, therefore, had every reason to expect that the cattle would continue to be entered in the assessment lists of that town, unless he made known to the assessors his objections to such course. It was reasonably certain that his conduct would produce such result, and induce the belief that he desired such course should be taken. Every person of ordinary understanding would have so reasoned under the circumstances, and the plaintiff must therefore be taken to have so considered the subject'. His silence shows that he assented to what was done.
This is further shown by the fact, that after the assessment had been made, the plaintiff offered to pay the tax upon the cattle, without the least objection to the legality of the assessment. At that time he questioned only the right of the town to tax the college lands belonging to him.
In the case of Smith v. Smith, 30 Conn., 111, a minor son made a contract for his services, and in the agreement it was stipulated that his wages should be paid to himself.. His father was entitled to the value of his labor, and knew the terms of the contract, and although he resided in the vicinity made no objection thereto till after the son had been paid, when he claimed the contract price. It was held that his *407silence showed that he assented to the contract, and he was held to be estopped from claiming the wages of the son. See also Goddard v. Town of Seymour, 30 Conn., 394.
We do not advise a new trial.
In this opinion the other judges concurred, except Butler, J., who having tried the case in the court below did not sit.